            Case 2:19-cv-02095-AC Document 12 Filed 08/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BRIAN BEINLICK,                                  No. 2:19-cv-2095 AC P
12                         Plaintiff,
13             v.                                         ORDER
14       SANDAR AUNG, et al.,
15                         Defendants.
16

17            Plaintiff, a former state prisoner, is represented by counsel, and he has paid the filing fee.

18   He seeks relief pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by Local

19   Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20            Plaintiff’s second amended complaint states cognizable claims for relief pursuant to 42

21   U.S.C. § 1983 and 28 U.S.C. § 1915A(b) against several defendants.1 See ECF No. 7. If the

22   allegations of the complaint are proven, plaintiff has a reasonable opportunity to prevail on the

23   merits of the action. Accordingly, the Clerk of Court will be directed to issue the appropriate

24   ////

25
     1
26     The defendants are: Dr. Sandar Aung, Dr. Alexander Liu, Dr. Monirivin Son, the California
     Department of Corrections and Rehabilitation, the County of San Joaquin, and Does 1 through 10.
27   Plaintiff shall have until the end of the discovery period to determine the identities of Does 1-10
     and provide them to the court so that they may be served and directed to file a response to the
28   second amended complaint.
                                                         1
         Case 2:19-cv-02095-AC Document 12 Filed 08/17/21 Page 2 of 4


 1   number of summonses to plaintiff for purposes of service of process.2 See Federal Rule of Civil
 2   Procedure 4.
 3               Plaintiff shall complete service of process in accordance with Federal Rule of Civil
 4   Procedure 4 within sixty days from the date of this order. Plaintiff shall serve a copy of this order
 5   on defendant County of San Joaquin together with a summons and a copy of the second amended
 6   complaint.
 7               Within 120 days from the date of this order, plaintiff and defendant County of San
 8   Joaquin shall each submit to the court and serve by mail on all other parties the following status
 9   report:
10               1. Whether this matter is ready for trial and, if not, why not;
11               2. Whether additional discovery is deemed necessary. If further discovery is deemed
12   necessary, the party desiring it shall state the nature and scope of the discovery and provide an
13   estimate of the time needed in which to complete it;
14               3. Whether a pretrial motion is contemplated. If any such motion is contemplated, the
15   party intending to file it shall describe the type of motion and shall state the time needed to file
16   the motion and to complete the time schedule set forth in Local Rule 230(l);
17               4. A narrative statement of the facts that will be offered by oral or documentary evidence
18   at trial;
19               5. A list of all exhibits to be offered into evidence at the trial of the case;
20               6. A list of the names and addresses of all witnesses the party intends to call;
21               7. A summary of the anticipated testimony of any witnesses who are presently
22   incarcerated;
23               8. The time estimated for trial;
24               9. Whether either party still requests trial by jury, and
25
     2
26      Herein, plaintiff will only be directed to serve defendant County of San Joaquin in the
     traditional manner. Because the defendant California Department of Corrections and
27   Rehabilitation (“CDCR”) and the Office of the Attorney General have agreed to participate in the
     E-Service Pilot Program, under separate order, defendant CDCR and its named defendant
28   employees will be served electronically per that program’s procedures.
                                                          2
            Case 2:19-cv-02095-AC Document 12 Filed 08/17/21 Page 3 of 4


 1            10. Any other matter, not covered above, which the party desires to call to the attention of
 2   the court.
 3            In addition, plaintiff shall inform the court in his status report of the date and manner of
 4   service of process.
 5            The parties are informed that they may, if all consent, have this case tried by a United
 6   States Magistrate Judge while preserving their right to appeal to the Circuit Court of Appeals. An
 7   appropriate form for consent to trial by a magistrate judge is attached. Any party choosing to
 8   consent may complete the form and return it to the clerk of this court. Neither the magistrate
 9   judge nor the district judge handling the case will be notified of the filing of a consent form
10   unless all parties to the action have consented.
11            In accordance with the above, IT IS HEREBY ORDERED that:
12            1. The Clerk of Court is directed to issue and send plaintiff a summons for defendant
13   County of San Joaquin. With this order, the Clerk shall also send plaintiff a copy of the form
14   “Consent to Proceed Before United States Magistrate Judge.”
15            2. Plaintiff shall complete service of process on the defendant County of San Joaquin
16   within sixty days from the date of this order. Plaintiff shall serve a copy of this order and a copy
17   of the form “Consent to Proceed Before United States Magistrate Judge” on defendant County of
18   San Joaquin at the time the summons and complaint are served.
19            3. Defendant County of San Joaquin shall reply to the complaint within the time provided
20   in Fed. R. Civ. P. 12(a).
21            4. Plaintiff’s status report shall be filed within ninety days from the date of this order.
22   Defendant County of San Joaquin’s status report shall be filed within thirty days thereafter. The
23   parties are advised that failure to file a status report in accordance with this order may result in
24   the imposition of sanctions, including dismissal of the action and preclusion of issues or
25   witnesses.
26   ////
27   ////
28   ////
                                                          3
        Case 2:19-cv-02095-AC Document 12 Filed 08/17/21 Page 4 of 4


 1          5. Unsigned affidavits or declarations will be stricken, and affidavits or declarations not
 2   signed under penalty of perjury have no evidentiary value.
 3   DATED: August 16, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
